                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 ANDY L. ALLMAN,                                   )
                                                   )
          Petitioner,                              )
                                                   )          No. 3:21-cv-00267
 v.                                                )          Judge Trauger
                                                   )
 SONNY WEATHERFORD and                             )
 HERBERT H. SLATERY, III,                          )
                                                   )
          Respondents.                             )


                                              ORDER

         Andy L. Allman filed a pro se amended petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241, objecting to pre-trial incarceration, and he paid the filing fee. (Doc. Nos. 6, 7.) On

April 12, 2021, the court ordered the petitioner to show cause why the petition should not be

dismissed for failure to exhaust available state court remedies. (Doc. No. 8.) On May 11, 2021, the

petitioner submitted a response. (Doc. No. 12.)

         The petitioner’s long and rambling response raises a myriad of factual and legal contentions

involving state law and ongoing state court proceedings. Out of an abundance of caution, the court

will order the respondents to file a single reply. While the respondents may address any of the

petitioner’s arguments that they deem relevant, they should, at a minimum, discuss whether (1)

the petitioner’s claims have been presented to the state courts through appellate review; (2) the

opportunity to do so remains available to the petitioner; and (3) there is any factual or legal basis

for excusing the petitioner from the exhaustion requirement.

         Accordingly, the Clerk SHALL serve on each of the respondents copies of the amended

petition (Doc. No. 7), the order to show cause (Doc. No. 8), the petitioner’s response (Doc. No.




      Case 3:21-cv-00267 Document 13 Filed 05/19/21 Page 1 of 2 PageID #: 1037
12), and this Order.1 Although this is a matter of some urgency, time must be allowed for the

respondents to be served and become familiar with the petitioner’s submissions. Accordingly, the

reply must be received by the court within 21 DAYS of the date this order is entered on the docket.

No sur-reply will be necessary absent an order of the court.

       It is so ORDERED.



                                              ________________________________
                                              Aleta A. Trauger
                                              United States District Judge




1
 The respondents may appear in this matter for the purpose of accessing many other documents that the
petitioner has filed on the docket.

                                                 2

    Case 3:21-cv-00267 Document 13 Filed 05/19/21 Page 2 of 2 PageID #: 1038
